— Appeal from a judgment of the County Court of Delaware County (Becker, J.), rendered April 25, 2011, convicting defendant upon his plea of guilty of the crimes of manslaughter in the second degree and reckless driving and of the traffic infraction of failure to keep right.
On March 24, 2010, defendant was driving northbound on a two-lane highway in the Town of Hamden, Delaware County when he attempted to pass a tractor-trailer in an area of the road marked as a “no passing” zone. Defendant’s vehicle crossed the center line and collided head-on with a southbound vehicle, killing the other driver. In full satisfaction of a seven-count indictment, defendant pleaded guilty to manslaughter in the second degree, reckless driving and failure to keep right and waived his right to appeal. County Court thereafter imposed the agreed-upon sentence of 3V2 to IOV2 years in prison for the manslaughter conviction and fines totaling $1,100 on the other convictions. Defendant now appeals.
We affirm. Defendant does not dispute that he validly waived his right to appeal, and our review of the record reveals that the underlying waiver encompassed both defendant’s conviction and sentence. Contrary to defendant’s claim, his valid appeal waiver precludes review of his contention that his sentence is harsh and excessive (see People v Ferro, 101 AD3d 1243, 1244 [2012], lv denied 20 NY3d 1098 [2013]; People v Benson, 100 AD3d 1108, 1109-1110 [2012]).
Lahtinen, J.P., Stein, Spain and Egan Jr., JJ, concur. Ordered that the judgment is affirmed.